                                                                      1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3   CHRISTOPHER MOEHRL, et al.,     )   No. 19 C 1610
     on behalf of themselves and all )
 4   others similarly situated,      )
                                     )
 5               Plaintiffs,         )
                                     )
 6            vs.                    )
                                     )
 7   THE NATIONAL ASSOCIATION OF     )
     REALTORS, et al.,               )   Chicago, Illinois
 8                                   )   August 20, 2019
                 Defendants.         )   9:30 a.m.
 9
                        TRANSCRIPT OF PROCEEDINGS
10                  BEFORE THE HONORABLE ANDREA R. WOOD
11   APPEARANCES:
12   For the Plaintiffs:    MR. KIT A. PIERSON
                            Cohen, Millstein, Sellers & Toll, PLLC,
13                          1100 New York Avenue, N.W.,
                            Washington, DC 20005
14
                            MS. WHITNEY KENDALL SIEHL
15                          Hagens Berman Sobol Shapiro LLP,
                            455 North Cityfront Plaza, Suite 2410,
16                          Chicago, Illinois 60611
17   For Defendant NAR:     MR. JACK R. BIERIG
                            Schiff Hardin LLP,
18                          233 South Wacker Drive, Suite 7100,
                            Chicago, Illinois 60606
19
     For Defendant
20   Realogy Holdings:      MS. STACEY ANNE MAHONEY
                            Morgan, Lewis & Bockius, LLP,
21                          101 Park Avenue,
                            New York, New York 10178
22
23                            PATRICK J. MULLEN
                           Official Court Reporter
24                      United States District Court
                    219 South Dearborn Street, Room 1412
25                        Chicago, Illinois 60604
                               (312) 435-5565
                                                                   2

 1   APPEARANCES: (Continued.)
 2
 3   For Homeservices
     Defendants:          MS. DENISE A. LAZAR
 4                        Barnes & Thornburg LLP,
                          One North Wacker Drive, Suite 4400,
 5                        Chicago, Illinois 60606
 6                        MR. ROBERT D. MACGILL
                          MR. MATTHEW T. CIULLA
 7                        Barnes & Thornburg LLP,
                          11 South Meridian Street,
 8                        Indianapolis, Indiana 46204
 9
     For, Defendant
10   Re/Max LLC:          MS. ERIN L. SHENCOPP
                          Jones Day,
11                        77 West Wacker Drive, Suite 3500,
                          Chicago, Illinois 60601
12
     For Defendant
13   Keller Williams:     MR. TIMOTHY RAY
                          MR. MARTIN G. DURKIN
14                        Holland & Knight LLP,
                          131 South Dearborn Street, 30th Floor,
15                        Chicago, Illinois 60601
16
17
18
19
20
21
22
23
24
25
                                                                    3

 1            THE CLERK: 19 CV 1610, Moehrl versus National
 2   Association of Realtors.
 3            THE COURT: Okay. Are we ready then?
 4            MR. PIERSON: We are.
 5            THE COURT: Can we get appearances for everyone?
 6            MR. PIERSON: I'm Kit Pierson for the plaintiffs, Your
 7   Honor, and thank you for accommodating us.
 8            MS. SIEHL: Whitney Siehl for the plaintiffs, Your
 9   Honor.
10            MR. BIERIG: Good morning, Your Honor. Jack Bierig
11   for defendant National Association of Realtors.
12            THE REPORTER: I'm sorry. I didn't hear you.
13            MR. BIERIG: Jack Bierig, B-i-e-r-i-g, for defendant
14   National Association of Realtors.
15            MR. RAY: Good morning, Your Honor. Timothy Ray on
16   behalf of Keller Williams.
17            MR. DURKIN: Martin Durkin also for Keller Williams.
18            MS. SHENCOPP: Good morning, Your Honor. Erin
19   Shencopp on behalf Re/Max, LLC.
20            MS. LAZAR: Denise Lazar, L-a-z-a-r, for the
21   Homeservices defendants.
22            MR. MACGILL: And Rob Macgill also for the
23   Homeservices defendants. Good morning, Your Honor.
24            MR. CIULLA: Good morning. Matt Ciulla for
25   Homeservices.
                                                                     4

 1            MS. MAHONEY: Good morning, Your Honor. Stacey Anne
 2   Mahoney for Realogy Holdings Corp.
 3            THE COURT: Okay. Let me start with the two proposed
 4   orders that were submitted, the protective order and the ESI
 5   order. I think in general everything looked fine there. I
 6   think the only question I have is that there was a reference to
 7   sharing information with the sister action. I wasn't sure I
 8   knew what that is. Is that another related case?
 9            MR. PIERSON: That's the action in Missouri.
10            THE COURT: Oh, that's the one that's in Kansas City.
11            MR. PIERSON: If documents are produced down there
12   that are relevant here, it allows us to use the documents and
13   vice versa. It's just a way to coordinate.
14            THE COURT: Okay. Are they going to have basically
15   the same orders that are entered in their case, or is there
16   going to be a disconnect with their confidentiality provisions?
17            MR. PIERSON: I'll let defendants just speak to that
18   because we're not parties to that case.
19            MR. DURKIN: When they sent us a draft order, it was
20   identical to the order that we received from the plaintiffs in
21   this case, so I suspect it will be similar. We haven't
22   finalized either order in that particular case yet. I suspect
23   they will take a look at whatever court -- whatever order this
24   Courts enters on its docket and that I'll likely receive that
25   by email soon after.
                                                                     5

 1            THE COURT: Okay.
 2            MS. MAHONEY: I will note for the Court that there is
 3   a motion to transfer that remains pending in that court to
 4   bring that case here. So it may be that we don't actually have
 5   a protective order or any of that protocol entered in that case
 6   because it may be that it's coming here.
 7            MR. RAY: A motion to transfer as to corporate
 8   defendants.
 9            MR. PIERSON: I would add one thing, Your Honor, which
10   is that the defendants, as I understand it, filed two motions
11   to transfer, one by National Association of Realtors and one by
12   the corporate defendants. The motion to transfer by the
13   National Association of Realtors was denied by the court, and
14   the other motion is still pending.
15            MR. RAY: That's correct.
16            THE COURT: Were they different in substance where
17   they had different arguments? So is the idea that it's
18   possible that the court would sever the case in two and send
19   part of it here and then keep the rest of it?
20            MR. BIERIG: I don't think so, Your Honor. The NAR
21   motion was based on lack of personal jurisdiction over the NAR
22   in the federal court in Missouri. The court found that it had
23   personal jurisdiction. The corporate defendants' motion was to
24   transfer pursuant to 1404 for the convenience of the parties
25   and in the interests of justice, and that remains pending in
                                                                     6

 1   the court in Missouri.
 2              THE COURT: Oh, I see. So the idea is that the whole
 3   case would still potentially be transferred on 1404(a) grounds.
 4   Okay. We'll see what they decide to do.
 5              Other than that, I think the orders that were
 6   submitted were fine, so I'm going to grant the motion for entry
 7   of the agreed confidentiality order and the agreed ESI order.
 8   I particularly liked the agreed ESI order. It looks like the
 9   parties were able to work together to cover a lot of different
10   bases, so I applaud you for that and for including provisions
11   on privilege and clawback as well as provisions dealing with
12   limit files and all of the other ESI things. I hope that
13   indicates that you're going to be able to work well together
14   going forward.
15              For the motions to dismiss, I'm going to grant the
16   request for leave to file excess pages. I think what we have
17   then is we have two motions to dismiss that were filed.
18   Plaintiff is planning on filing a single response?
19              MR. PIERSON: We are, Your Honor.
20              THE COURT: And remind me how many pages you wanted to
21   do that.
22              MR. PIERSON: I think the agreement was 53 pages. We
23   may or may not use that much. You know, from our point of
24   view, the motions are pretty straightforward as to factual
25   issues but, you know, we intend to respond comprehensively.
                                                                     7

 1   They're long motions, so we'll work within that limit and if we
 2   can be shorter we will. We do plan to file a single brief
 3   because we think it will be easier and just more efficient for
 4   the Court.
 5            THE COURT: Okay. That's fine. I don't think we
 6   agreed upon a date for that yet. How much time do you need?
 7            MR. PIERSON: We haven't -- well, I discussed this
 8   with Tim, and I don't know if he's discussed it with his
 9   co-counsel. I suggested for our brief we can file our
10   oppositions to both briefs within three weeks, give or take a
11   couple days, so we proposed September 13th. Then I think they
12   want 31 days to file a reply, which would be October 14th, and
13   we don't object to that.
14            THE COURT: So September 13th was the response to both
15   briefs, and for the replies it was October 14th?
16            MR. PIERSON: The 14th.
17            THE COURT: That's fine. We'll go forward with that
18   briefing.
19            Now, with respect to discovery, you're going to have
20   ESI and an ESI order in place and you're going to have a
21   protective order in place. I think right now discovery is
22   stayed. Is there other specific discovery that any party would
23   like to have permission to proceed with at this point while the
24   motions are pending?
25            MR. PIERSON: Well, I think here's what I would
                                                                     8

 1   suggest, Your Honor. Obviously, we would like to get going
 2   with discovery, and we are ready, willing, and able to start
 3   it. You know, we had requested that the parties start the
 4   26(f) process, do initial disclosures and exchange documents,
 5   that they produce documents that have already been produced in
 6   connection with CIDs from the Government.
 7            What I think may make sense, you know, let's see what
 8   happens with the second motion in Missouri. We'll see if that
 9   action is coming up here or staying there. I think both sides
10   are going to consider the implications of that. What probably
11   makes sense, let's see how that shoe drops, both sides can
12   address it, and then let's have a dialogue about whether we
13   think more discovery is appropriate. If we can agree, we can
14   agree. If not, we'll come back to you. But I don't think
15   there's anything that needs to be done today.
16            MR. BIERIG: I can state, Your Honor, for defendants
17   that we would oppose any effort to commence discovery in this
18   case. I don't know if the Court has had an opportunity to read
19   the motions to dismiss that were filed, but we believe they're
20   very substantial. The costs of discovery, as the Court knows,
21   in an antitrust case of this nature are very great and totally
22   asymmetric in that there's very little discovery that we would
23   take of these individual home sellers, whereas we would
24   anticipate significant discovery from the corporate defendants
25   and the NAR. We think the Seventh Circuit has made it very
                                                                     9

 1   clear in cases of this nature that it makes sense and it's in
 2   the interests of justice to not go forward with discovery until
 3   the Court has determined whether a cause of action has been
 4   stated.
 5             MR. RAY: I would also point out to the Court, too,
 6   that Judge Bough has agreed to delay compliance with Rule 26(f)
 7   as well until we sort through some of these same issues.
 8             MR. PIERSON: Well, if I can make a couple of points,
 9   Your Honor, number one, you know, I think the appropriate thing
10   -- well, our position on these motions, I'll just be frank
11   about it. We think these motions are going to be -- they're
12   long, but they are very fact-based. They rely on summary
13   judgment cases. They don't rely on motion to dismiss cases.
14   We don't think there's much to these motions, so we'll file our
15   response.
16             We would like discovery to start going forward, but
17   what I would suggest, I would also differentiate this from
18   cases where discovery is stayed where there tends to be a
19   dispositive legal issue, like there's a statute of limitations
20   issue or an immunity issue or something like that. That's not
21   this case. That's not what their motions are. Their motions
22   are fact-based motions that are appropriate for discovery and
23   expert testimony, and I think that's going to be clear as you
24   get into it.
25             But what I would suggest is that rather than guessing
                                                                    10

 1   about what the judge is going to do down in Missouri, we see
 2   what the next step is, so we see if that case is coming up here
 3   or if it's staying down there, and we see what is going to
 4   happen with discovery there.
 5             My understanding of what's going on with discovery
 6   down there is it has only been stayed for -- I don't know that
 7   it even was stayed. It was just 26(f) was put off while the
 8   jurisdictional issues were decided. So discovery may start
 9   moving down there. If it does, you know, well, both sides will
10   have an opportunity to assess the implications of that and then
11   come back. But I don't think you need to decide this today,
12   and we're not asking you to do it today.
13             THE COURT: Well, also, if discovery does move forward
14   down there, it seems like your agreement and understanding is
15   that any information that is produced there is going to be
16   shared up here in this case, so at least you would still have
17   access.
18             Look, here's what I'm inclined to do, especially since
19   the parties have agreed to a pretty efficient briefing schedule
20   given the amount of paper. So I'll try to be equally as
21   efficient in getting a ruling to you, given that you're not
22   asking for some of the longer briefing schedules that I
23   sometimes see in these types of cases. I don't know that
24   there's going to be any real harm to putting things on hold
25   now, so what I'm going to do is continue the stay. If anybody
                                                                    11

 1   has any concern with that, you can file a motion to lift the
 2   stay.
 3            If there's something in particular that you need, you
 4   can always ask for a limited purpose carve-out to the stay.
 5   So, for example, if there's some information or maybe a third
 6   party who's not going to be available for some reason at a
 7   later point in the litigation or any concerns about
 8   preservation or retention of evidence, that would be, I think,
 9   something that would be very reasonable to ask for an exception
10   on.
11            I'm going to set a status date a little bit out to
12   give me time hopefully to rule, but I'm also going to ask the
13   parties to let me know by filing, you know, some sort of a
14   notice or status report within three business days of any
15   ruling on the pending transfer motion in Kansas City, whether
16   it's denied and we know that case is not coming here or it's
17   granted and it will be. If that case is going to be reassigned
18   here, I probably will want to have a status hearing with any
19   new counsel involved who might be coming aboard to make sure
20   that everybody is on the same page. So I would set a separate
21   status hearing specifically for that. Then, of course, if it's
22   denied, then I'd want to know that as well.
23            MR. RAY: I was just going to say just for my own
24   clarification, if there is a ruling only to transfer here, you
25   would ask us to let you know within three days of such a
                                                                    12

 1   ruling.
 2             THE COURT: Yes.
 3             MR. RAY: Okay.
 4             THE COURT: I mean, I will know when it hits my docket
 5   that it comes.
 6             MR. RAY: Okay.
 7             THE COURT: I will confess I don't regularly follow
 8   dockets in the Western District of Missouri, so I suspect left
 9   to your own devices the parties will know sooner than I would.
10   Usually it does take a little bit of time logistically for the
11   case to actually get transferred here.
12             MR. PIERSON: Your Honor, I guess I would add, you
13   know, I think it makes sense if the motion is denied so that
14   that action really is going to go forward in some fashion down
15   there, I mean, I think both sides are going to think through
16   the implications of that, and it probably makes sense to let
17   you know. We'll let you know if the motion is decided either
18   way.
19             THE COURT: Yes, certainly, either way, that was my
20   intent, so when the motion is decided either way, if it happens
21   before the next I see you, which I think it would be if you've
22   already gotten a ruling on the personal jurisdiction one.
23   Okay. So that will be within three business days you'll let me
24   know that.
25             We will set a status date mid-December, Enjoli.
                                                                    13

 1            THE CLERK: December? Did you say mid-December?
 2            THE COURT: Yes, we're looking at 60 days from the
 3   reply brief.
 4            THE CLERK: Let's do December 18th.
 5            MR. BIERIG: Is it possible to do it the week before,
 6   Your Honor?
 7            MR. PIERSON: That's fine with us.
 8            THE CLERK: That's not going to work. That's before
 9   briefing is over. Do you want that?
10            THE COURT: Well, let's go ahead. You have a conflict
11   where you aren't available the entire week of December 16th?
12            MR. BIERIG: Well, that's the week before Christmas,
13   and I think people may be traveling.
14            THE COURT: It is. Okay. Maybe the 12th, Enjoli?
15            THE CLERK: December 12th at 9:00 a.m.
16        (Brief pause.)
17            THE COURT: Okay. So my hope is to get you a ruling
18   by then, and we'll know what's going on in Kansas City by then.
19   If it's going to be a more complicated discussion of things, I
20   may move it either to the end of that call that day or to a
21   separate time, but I'll give you a heads-up. Also, if there
22   are specific issues that I want to discuss regarding discovery,
23   for example, going forward, I may issue another order setting a
24   specific agenda --
25            MR. PIERSON: Okay.
                                                                    14

 1              THE COURT: -- for that hearing. Are there any other
 2   issues at this point?
 3              MR. PIERSON: I don't think so, Your Honor. Thank
 4   you.
 5              MR. DURKIN: No. Thank you.
 6              THE COURT: Okay. Thank you.
 7              MR. BIERIG: Thank you, Your Honor.
 8              MR. RAY: Thank you, Your Honor.
 9              MS. SIEHL: Thank you, Your Honor.
10              MS. MAHONEY: Thank you, Your Honor.
11          (Proceedings concluded.)
12                          C E R T I F I C A T E
13              I, Patrick J. Mullen, do hereby certify that the
14   foregoing is a complete, true, and accurate transcript of the
15   proceedings had in the above-entitled case before the Honorable
16   ANDREA R. WOOD, one of the judges of said Court, at Chicago,
17   Illinois, on August 20, 2019.
18
19                                /s/ Patrick J. Mullen
                                  Official Court Reporter
20                                United States District Court
                                  Northern District of Illinois
21                                Eastern Division
22
23
24
25
